STEINBERG, Judge,
concurring:
I join in the opinion of the Court through the first paragraph of part II. The remainder of the Court’s analysis is an advisory opinion, since the appellant applied only for disability compensation and not for benefits under 38 U.S.Cl § 109(b) or (c).
Having resolved the only issue before the Court — [here disability compensation under 38 U.S.C. § 1110], the majority’s opinion should have ended at that point.... From that point forward, the opinion contains nothing but dicta.... In so doing, *200the majority creates the sort of “stew” that Justice Frankfurter cautioned against in Bisso v. Inland Waterways Corp., 349 U.S. 85, 100, 75 S.Ct. 629, 637, 99 L.Ed. 911 (1955), where he stated, “A stew may be a delicious dish. But a stew is not to be made in law by throwing together indiscriminately decision and dicta.... ”
Lasovick v. Brown, 6 Vet.App. 141, 152 (1994), (Ivers, J., concurring in part and dissenting in part).
In Lasovick, the Court was attempting to rectify in “carefully considered” dictum, id., 6 Vet.App. at 153, a problem which the Court had itself earlier created by use of overly broad language in expressing its holding in a prior opinion. No such situation is involved in the instant case. Also, unlike in Lasovick, the dictum here is not identified as such.
As to the instant case, “this Court, like all Courts, will have ample opportunity to deal with the issue[s] when an appropriate case is presented to it.” Ibid. Until then, the Court should avoid making “overly broad pronouncements that are [not] warranted by the facts of this specific case_” Ibid. The rationalization that the Court presents for its adjudication1 of claims not made could well be offered in support of any dictum. Moreover, the Court does not support with any citation its assertion that “Mr. Selley ... asked that he be awarded whatever benefit or benefits he might qualify for.” Ante at 198. That assertion is, in fact, not substantiated by the record.

. In its beneficence, the Court has taken up the role of factfinder regarding Mr. Selley's allegations about being "injured”, the circumstances surrounding any such injury, and a Soviet Army officer's “instructions”. Ante at 198.